Citation Nr: 1333193	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  10-14 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for spinal stenosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel





INTRODUCTION

The Veteran had active service in the Navy from December 1976 to November 1985 and October 1986 to May 1991.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and an August 2010 rating decision of the RO in Lincoln, Nebraska.

The July 2009 rating decision implemented a June 2009 Board decision and granted a noncompensable rating for bilateral hearing loss.  

The August 2010 rating decision denied service connection for spinal stenosis.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals a Report of Contact dated January 2009.  The other documents of record are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary in order to fairly adjudicate the appeal.  

First, a January 2009 point of contact shows that the Veteran began receiving Social Security Administration (SSA) Disability benefits in December 2008.  However, there are no SSA records associated with the Veteran's claim file.  The SSA records are to be associated with the claim file.  38 C.F.R. § 3.159(c)(2); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

In regard to the Veteran's claim for an initial compensable rating for bilateral hearing loss, the Board finds that the March 2010 VA examination is not sufficiently contemporaneous for purposes of evaluating the Veteran's bilateral hearing loss disability.  Thus, a new examination is necessary to determine the current state of the Veteran's service-connected bilateral hearing disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

In regard to the Veteran's claim for entitlement to service connection for spinal stenosis, the Board notes that the Veteran reported in a July 2010 statement that in the late 1980s he suffered from back pain while in service that was diagnosed as a pinched nerve.  He reported that he was sent to Naval Air Station Oceana for treatment.  Although the Veteran's service treatment records are associated with the claims file, no hospital records from Naval Air Station Oceana are associated with the file, and no attempt to obtain such records has been conducted.  These records should be obtained. 

Additionally, the Board notes that there appears to be outstanding private records relevant to the claim.  In May 2006, the Veteran submitted a VA Form 21-4142 reporting that he was treated for his back condition by a Dr. Hadlied with Neurology Associates from January 2005 to May 2005.  Attempts to obtain these records have not been made.  The VA must attempt to obtain these records.

Finally, under the VCAA, VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, or with a service connected disability, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has been diagnosed with spinal stenosis.  He has asserted that suffered a fall in service and was treated for pinched nerves.  He contends that his current back symptoms are related to his service injury.  In light of a current disability and competent lay report of an in-service back injury, the Veteran should undergo a VA examination to determine the nature and etiology of his spinal stenosis. 

Accordingly, the case is REMANDED for the following action:

1. Contact SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.    

2. Request that the National Personnel Records Center (NPRC) and/or any other appropriate custodian search for any hospital records associated with the Naval Air Station Oceana in Virginia Beach, Virginia, for treatment for a back injury in the late 1980s.  In the event that it is determined that the hospital records are unavailable, provide the Veteran with appropriate notice.  

3. Ask the Veteran to provide the names, addresses, and dates of treatment of all outstanding medical care providers, both VA and private, who have treated him for his bilateral hearing loss and spinal stenosis.  After securing any necessary authorizations, obtain all identified records, to specifically include records of Dr. Hadlied with the Neurology Associates, Inc. from January 2005 to May 2005; and any pertinent VA treatment records from August 2013.  If any requested records cannot be obtained, the Veteran and his representative should be notified of such.

4. After all outstanding records have been associated with the claims file; the Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss.  The claims file must be made available and the examiner must note having reviewed the claims file.  

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  

5. Thereafter, schedule the Veteran for a VA examination in order to determine the nature and etiology of any current back disability, to include spinal stenosis.  The claims file must be made available and the examiner must note having reviewed the claims file.  

The examiner is to opine whether it is at least as likely as not (i.e., is there a 50/50 degree of probability or higher), that any current back disability, to include spinal stenosis had onset in service, or is otherwise etiologically related to service. 

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

6. After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


